DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-15, and 17-18 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to: 
(claim 1) an autoloader comprising: at least one magazine housing; at least one magazine for receiving ammunition; and a loading device that transfers the ammunition from the at least one magazine to a loading space of a barrel of a gun, particularly, wherein the at least one magazine is housed in the magazine housing, wherein the at least one magazine is configured as an endless belt magazine, wherein the at least one magazine is replaceable, particularly, wherein the loading device is housed inside the at least one magazine, and wherein the autoloader, that includes the at least one magazine housing, the at least one magazine and the loading device, is a modular unit, particularly, the modular unit being attachable to an exterior of a turret to which the gun is fastened or attachable to an exterior of a vehicle that includes the turret; and,
(claim 18) a vehicle comprising: a turret to which a gun with a barrel is fastened; an autoloader comprising at least one magazine housing and at least one magazine for receiving ammunition, particularly, the at least one magazine being accommodated in the at least one magazine housing; and a loading device that is attached to an exterior of the turret or an exterior of the vehicle, wherein the at least one magazine is configured as an endless belt magazine, wherein the at least one magazine is replaceable, particularly, wherein the autoloader is a separate, modular, removable unit that is -8-Application No. 17/074,253  sattached to the exterior of the turret or attached to the exterior of the vehicle, particularly, wherein the turret and the autoloader have openings on sides facing one another, and wherein the ammunition is automatically selected and automatically fed to a loading space of the gun.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
12-Jan-22